Sicignano v New York City Tr. Auth. (2015 NY Slip Op 02414)





Sicignano v New York City Tr. Auth.


2015 NY Slip Op 02414


Decided on March 24, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 24, 2015

Mazzarelli, J.P., Friedman, Sweeny, Gische, Kapnick, JJ.


110337/10 14592 14591

[*1] Alphonse Sicignano, et al., Plaintiffs-Appellants,
vNew York City Transit Authority, Defendant-Respondent, Metropolitan Transportation Authority, et al., Defendants.


Sullivan Papain Block McGrath & Cannavo, P.C., New York (Stephen C. Glasser of counsel), for appellants.
Lawrence Heisler, Brooklyn (Timothy J. O'Shaughnessy of counsel), for respondent.

Judgment, Supreme Court, New York County (Carol E. Huff, J.), entered April 30, 2014, after a jury trial, in favor of defendant New York City Transit Authority (defendant), unanimously affirmed, without costs. Appeal from order, same court and Justice, entered December 12, 2013, which denied plaintiffs' posttrial motion to set aside the verdict as against the weight of the evidence, unanimously dismissed, without costs, as subsumed in the appeal from the judgment.
The jury's verdict — that defendant's violations of the Administrative Code of the City of New York were not reasonably connected to plaintiff firefighter's injury — was a fair interpretation of the evidence (see Lolik v Big V Supermarkets, 86 NY2d 744, 746 [1995]). While defendant did not call an expert to rebut plaintiffs' expert's opinion as to causation, "the [*2]jury is entitled to accept, or reject, an expert's testimony in whole or in part" (McDermott v Coffee Beanery, Ltd., 9 AD3d 195, 207 [1st Dept 2004]). In addition, the jury was free to accept or reject plaintiff's account of the accident.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MARCH 24, 2015
CLERK